DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo, US 2019/0214417
In regard to claim 1, Matsuo, US 2019/0214417, discloses a photoelectric conversion device including an effective pixel region including a plurality of effective pixels (see figure 1, element 30) and a peripheral region (see figure 1, left side with element 27) provided outside the effective pixel region, the photoelectric conversion device comprising: 
a wiring layer (see figure 1, element 40 and para 50); 
an upper electrode (see figure 1, element 23 and para 47); and 
a photoelectric conversion film (see figure 1, element 22) provided extensively over the effective pixel region and the peripheral region (see para 47), 
wherein each of the plurality of effective pixels includes a pixel electrode (see figure 1, element 21B) disposed between the wiring layer and the photoelectric conversion film in a depth direction, 
the peripheral region includes a conductive layer (see figure 1, element 21A) disposed between the wiring layer and the photoelectric conversion film in the depth direction, and 
the upper electrode and the conductive layer are at a same potential (see para 57).
In regard to claim 2, Matsuo, US 2019/0214417, discloses the photoelectric conversion device according to claim 1, wherein the upper electrode and the conductive layer are electrically connected to each other (see para 57).
In regard to claim 3, Matsuo, US 2019/0214417, discloses the photoelectric conversion device including an effective pixel region including a plurality of effective pixels (see figure 1, element 30) and a peripheral region (see figure 1, left side with element 27) provided outside the effective pixel region, the photoelectric conversion device comprising: 
a wiring layer (see figure 1, element 40 and para 50); 
an upper electrode (see figure 1, element 23 and para 47); and 
a photoelectric conversion film (see figure 1, element 22) provided extensively over the effective pixel region and the peripheral region (see para 47), 
wherein each of the plurality of effective pixels includes a pixel electrode (see figure 1, element 21B) disposed between the wiring layer and the photoelectric conversion film in a depth direction, 
the peripheral region includes a conductive layer (see figure 1, element 21a) disposed between the wiring layer and the photoelectric conversion film in the depth direction, and 
the upper electrode and the conductive layer are connected to each other (see para 57: the electrodes 23 and 21B are connected to transport electrons).
In regard to claim 4, Matsuo, US 2019/0214417, discloses the photoelectric conversion device according to claim 1, wherein each of the conductive layer and the pixel electrode is disposed on the wiring layer (see figure 1).
In regard to claim 5, Matsuo, US 2019/0214417, discloses the photoelectric conversion device according to claim 1, wherein the conductive layer and the pixel electrode are formed of a same material (see para 63 and 69).
In regard to claim 10, Matsuo, US 2019/0214417, discloses the photoelectric conversion device according to claim 1, further comprising a color filter or a microlens (see figure 1, element 52) in at least a portion of an area which includes the conductive layer of the peripheral region (see para 52).
In regard to claim 11, Matsuo, US 2019/0214417, discloses the photoelectric conversion device according to claim 1, wherein the conductive layer spreads into a rectangular frame shape, and four sides of the rectangular shape include at least a side (top) having a region where the conductive layer and the upper electrode are electrically connected to each other and a side (bottom) having a region where the conductive layer and the upper electrode are not electrically connected to each other (see figure 1, elements 21A and 23).
In regard to claim 15, Matsuo, US 2019/0214417, discloses the photoelectric conversion device according to claim 1, further comprising an insulating layer (see figure 1, element 26) between the conductive layer and the photoelectric conversion film in a region where the photoelectric conversion film is interposed between the upper electrode and the conductive layer (see para 47).
In regard to claim 16, Matsuo, US 2019/0214417, discloses an imaging system comprising: 
the photoelectric conversion device according to claim 1 (see claim 1 above and figure 21, element 10112; para 165); and 
a processing device (see figure 21, element 10113) that processes a signal output from the photoelectric conversion device (see para 166).
In regard to claim 17, Matsuo, US 2019/0214417, discloses a moving body comprising: 
the photoelectric conversion device according to claim 1 (see claim 1 above); 
a moving device (see figure 21, element 10100 and para 159); 
a processing device (see figure 21, element 10113) that acquires information from a signal output from the photoelectric conversion device (see para 166); and 
a control device (see figure 21, element 10177) that controls the moving device based on the information (see para 170).

Allowable Subject Matter
Claims 6-9 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0366961, discloses an imaging device with an effective pixel region and a peripheral region.  US 2020/0295196, discloses a semiconductor device wherein the conductive layer can supply the same potential or a different potential by being connected to an electrode.  US 2020/0076999, discloses an imaging device with effective pixel and peripheral sections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs